Exhibit 10.1

EXECUTION VERSION

INVESTMENT ADVISORY AND

ADMINISTRATIVE SERVICES AGREEMENT

BETWEEN

FS INVESTMENT CORPORATION II

AND

FS/KKR ADVISOR, LLC

This Investment Advisory and Administrative Services Agreement (this
“Agreement”) is made this 9th day of April, 2018, by and between FS INVESTMENT
CORPORATION II, a Maryland corporation (the “Corporation”), and FS/KKR ADVISOR,
LLC, a Delaware limited liability company (the “Adviser”).

WHEREAS, the Corporation is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company
(“BDC”) under the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

WHEREAS, the Adviser is a newly organized investment adviser that intends to
register as an investment adviser under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and

WHEREAS, the Corporation desires to retain the Adviser to furnish investment
advisory services to the Corporation and to provide for the administrative
services necessary for the operation of the Corporation on the terms and
conditions hereinafter set forth, and the Adviser wishes to be retained to
provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.

(a)    Retention of Adviser. The Corporation hereby appoints the Adviser to act
as an investment adviser to the Corporation and to manage the investment and
reinvestment of the assets of the Corporation, subject to the supervision of the
board of directors of the Corporation (the “Board”), for the period and upon the
terms herein set forth, in accordance with:

(i)    the investment objectives, policies and restrictions that are set forth
in the Corporation’s filings with the Securities and Exchange Commission (the
“SEC”), as supplemented, amended or superseded from time to time;

(ii)    all other applicable federal and state laws, rules and regulations, and
the Corporation’s articles of amendment and restatement (as may be amended from
time to time, the “Articles”) and bylaws (as may be amended from time to time,
the “Bylaws”); and

(iii)    such investment policies, directives and regulatory restrictions as the
Corporation may from time to time establish or issue and communicate to the
Adviser in writing.



--------------------------------------------------------------------------------

(b)    Responsibilities of Adviser. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement:

(i)    determine the composition and allocation of the Corporation’s investment
portfolio, the nature and timing of any changes therein and the manner of
implementing such changes;

(ii)    identify, evaluate and negotiate the structure of the investments made
by the Corporation;

(iii)    execute, monitor and service the Corporation’s investments;

(iv)    place orders with respect to, and arrange for, any investment by the
Corporation;

(v)    determine the securities and other assets that the Corporation shall
purchase, retain, or sell;

(vi)    perform due diligence on prospective portfolio companies; and

(vii)    provide the Corporation with such other investment advisory, research
and related services as the Corporation may, from time to time, reasonably
request or require for the investment of its funds.

(c)    Power and Authority. To facilitate the Adviser’s performance of these
undertakings, but subject to the restrictions contained herein, the Corporation
hereby delegates to the Adviser (which power and authority may be delegated by
the Adviser to one or more Sub-Advisers (as defined below)), and the Adviser
hereby accepts, the power and authority to act on behalf of the Corporation to
effectuate investment decisions for the Corporation, including the negotiation,
execution and delivery of all documents relating to the Corporation’s
investments and the placing of orders for other purchase or sale transactions on
behalf of the Corporation. In the event that the Corporation determines to
acquire debt financing (or to refinance existing debt financing), the Adviser
shall seek to arrange for such financing on the Corporation’s behalf, subject to
the oversight and approval of the Board. The Corporation also grants to the
Adviser power and authority to engage in all activities and transactions (and
anything incidental thereto) that the Adviser deems appropriate, necessary or
advisable to carry out its duties pursuant to this Agreement, including the
authority to provide, on behalf of the Corporation, significant managerial
assistance to the Corporation’s portfolio companies to the extent required by
the Investment Company Act or otherwise deemed appropriate by the Adviser.

(d)    Administrative Services. Subject to the supervision, direction and
control of the Board, the provisions of the Articles and Bylaws and applicable
federal and state law, the Adviser shall perform, or cause to be performed by
other persons, all administrative services in connection with the operation of
the Corporation.

(e)    Acceptance of Appointment. The Adviser hereby accepts such appointment
and agrees during the term hereof to render the services described herein for
the compensation provided herein, subject to the limitations contained herein.

 

2



--------------------------------------------------------------------------------

(f)    Sub-Advisers. The Adviser is hereby authorized to enter into one or more
sub-advisory agreements (each, a “Sub-Advisory Agreement”) with other investment
advisers or other service providers (each, a “Sub-Adviser”) pursuant to which
the Adviser may obtain the services of the Sub-Adviser(s) to assist the Adviser
in fulfilling its responsibilities hereunder, subject to the oversight of the
Adviser and the Corporation. Specifically, the Adviser may retain a Sub-Adviser
to recommend specific securities or other investments based upon the
Corporation’s investment objectives, policies and restrictions, and work, along
with the Adviser, in sourcing, structuring, negotiating, arranging or effecting
the acquisition or disposition of such investments and monitoring investments on
behalf of the Corporation, subject to the oversight of the Adviser and the
Corporation, with the scope of such services and oversight to be set forth in
each Sub-Advisory Agreement.

(i)    The Adviser and not the Corporation shall be responsible for any
compensation payable to any Sub-Adviser; provided, however, that the Adviser
shall have the right to direct the Corporation to pay directly any Sub-Adviser
the amounts due and payable to such Sub-Adviser from the fees and expenses
otherwise payable to the Adviser under this Agreement.

(ii)    Any Sub-Advisory Agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act, including
without limitation the requirements relating to the Board and the Corporation’s
stockholder approval thereunder, and other applicable federal and state law.

(iii)    Any Sub-Adviser shall be subject to the same fiduciary duties imposed
on the Adviser pursuant to this Agreement, the Investment Company Act and the
Advisers Act, as well as other applicable federal and state law.

(g)    Independent Contractor Status. The Adviser shall, for all purposes herein
provided, be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act for or represent
the Corporation in any way or otherwise be deemed an agent of the Corporation.

(h)    Record Retention. Subject to review by, and the overall control of, the
Board, the Adviser shall keep and preserve for the period required by the
Investment Company Act or the Advisers Act, as applicable, any books and records
relevant to the provision of its investment advisory services to the Corporation
and shall specifically maintain all books and records with respect to the
Corporation’s portfolio transactions and shall render to the Board such periodic
and special reports as the Board may reasonably request or as may be required
under applicable federal and state law, and shall make such records available
for inspection by the Board and its authorized agents, at any time and from time
to time during normal business hours. The Adviser agrees that all records that
it maintains for the Corporation are the property of the Corporation and shall
surrender promptly to the Corporation any such records upon the Corporation’s
request and upon termination of this Agreement pursuant to Section 9, provided
that the Adviser may retain a copy of such records. The Adviser shall have the
right to retain copies, or originals where required by Rule 204-2 promulgated
under the Advisers Act, of such records to the extent required by applicable
law.

 

3



--------------------------------------------------------------------------------

The following provisions in this Section 1 shall apply for only so long as the
shares of common stock of the Corporation (“Common Stock”) are not listed on a
national securities exchange.

(i)    Administrator. The Adviser shall, upon request by an official or agency
administering the securities laws of a state, province or commonwealth (an
“Administrator”), submit to such Administrator the reports and statements
required to be distributed to the Corporation’s stockholders pursuant to this
Agreement, the Corporation’s then effective Registration Statement on Form N-2
(as amended from time to time, the “Registration Statement”) and applicable
federal and state law.

(j)    Fiduciary Duty. It is acknowledged that the Adviser shall have a
fiduciary responsibility for the safekeeping and use of all funds and assets of
the Corporation, whether or not in the Adviser’s immediate possession or
control. The Adviser shall not employ, or permit another to employ, such funds
or assets in any manner except for the exclusive benefit of the Corporation. The
Adviser shall not, by entry into an agreement with any stockholder of the
Corporation or otherwise, contract away the fiduciary obligation owed to the
Corporation and the Corporation’s stockholders under common law.

 

2. The Corporation’s Responsibilities and Expenses Payable by the Corporation
and the Adviser.

(a)    Adviser Personnel. All personnel of the Adviser, when and to the extent
engaged in providing investment advisory services herein, and the compensation
and routine overhead expenses of such personnel allocable to such services,
shall be provided and paid for by the Adviser or its affiliates and not by the
Corporation.

(b)    Costs. Subject to the limitations on reimbursement of the Adviser as set
forth in Section 2(c) below, the Corporation, either directly or through
reimbursement to the Adviser, shall bear all other costs and expenses of its
operations and transactions, including (without limitation): expenses deemed to
be “organization and offering expenses” of the Corporation for purposes of
Conduct Rule 2310(a)(12) of the Financial Industry Regulatory Authority (for
purposes of this Agreement, such expenses, exclusive of commissions, the dealer
manager fee, any discounts and other similar expenses paid by investors at the
time of sale of the stock of the Corporation, are hereinafter referred to as
“Organization and Offering Costs”); corporate and organizational expenses
relating to offerings of shares of Common Stock, subject to limitations included
in this Agreement; the cost of calculating the Corporation’s net asset value for
each share class, as applicable, including the cost of any third-party pricing
or valuation services; the cost of effecting sales and repurchases of shares of
Common Stock and other securities; investment advisory fees; fees payable to
third parties including, without limitation, agents, consultants or other
advisors, relating to, or associated with, making investments, monitoring
investments and valuing investments, including fees and expenses associated with
performing due diligence reviews of prospective investments; interest payments
on the Corporation’s debt or related obligations; transfer agent and custodial
fees; research and market data (including news and quotation equipment and
services, and any computer hardware and connectivity hardware (e.g., telephone
and fiber optic lines) incorporated into the cost of obtaining such research and
market data); fees and expenses associated with marketing efforts; federal and
state registration

 

4



--------------------------------------------------------------------------------

or notification fees; federal, state and local taxes; fees and expenses of
directors not also serving in an executive officer capacity for the Corporation
or the Adviser; costs of proxy statements, stockholders’ reports, notices and
other filings; fidelity bond, directors and officers errors and omissions
liability insurance and other insurance premiums; direct costs such as printing,
mailing, long distance telephone and staff costs; fees and expenses associated
with accounting, corporate governance, independent audits and outside legal
costs; costs associated with the Corporation’s reporting and compliance
obligations under the Investment Company Act and applicable federal and state
securities laws, including compliance with the Sarbanes-Oxley Act of 2002, as
amended; all costs of registration and listing the Corporation’s Common Stock or
other securities on any securities exchange; brokerage commissions for the
Corporation’s investments; all other expenses incurred by the Adviser, any
Sub-Adviser or the Corporation in connection with administering the
Corporation’s business, including expenses incurred by the Adviser or any
Sub-Adviser in performing administrative services for the Corporation and
administrative personnel paid by the Adviser or any Sub-Adviser, to the extent
they are not controlling persons of the Adviser, any Sub-Adviser or any of their
respective affiliates; and any expenses incurred outside of the ordinary course
of business, including, without limitation, costs incurred in connection with
any claim, litigation, arbitration, mediation, government investigation or
similar proceeding and indemnification expenses as provided for in the Articles
or the Bylaws.

Notwithstanding the foregoing, the Corporation shall not be liable for
Organization and Offering Costs to the extent that Organization and Offering
Costs, together with all prior Organization and Offering Costs, exceed 1.5% of
the aggregate gross proceeds from the offering of the Corporation’s securities.

The following provisions in this Section 2(c) shall apply for only so long as
the shares of Common Stock are not listed on a national securities exchange.

(c)    Limitations on Reimbursement of Expenses.

(i)    In addition to the compensation paid to the Adviser pursuant to
Section 3, the Corporation shall reimburse the Adviser for all expenses of the
Corporation incurred by the Adviser as well as the actual cost of goods and
services used for or by the Corporation and obtained from entities not
affiliated with the Adviser. The Adviser may be reimbursed for the
administrative services performed by it on behalf of the Corporation; provided,
however, the reimbursement shall be an amount equal to the lower of the
Adviser’s actual cost or the amount the Corporation would be required to pay
third parties for the provision of comparable administrative services in the
same geographic location; and provided, further, that such costs are reasonably
allocated to the Corporation on the basis of assets, revenues, time allocations
and/or other reasonable metrics, consistent with past practice (but solely to
the extent such past practice is not inconsistent with the policies of the
Adviser). No reimbursement shall be permitted for services for which the Adviser
is entitled to compensation by way of a separate fee. Excluded from the
allowable reimbursement shall be:

(A)    rent or depreciation, utilities, capital equipment, and other
administrative items of the Adviser; and

 

5



--------------------------------------------------------------------------------

(B)    salaries, fringe benefits, travel expenses and other administrative items
incurred by or allocated to any controlling person (as defined in the Investment
Company Act) of the Adviser (or any individual performing such services) or a
holder of 10% or greater equity interest in the Adviser (or any person having
the power to direct or cause the direction of the Adviser, whether by ownership
of voting securities, by contract or otherwise).

(d)    Periodic Reimbursement. Expenses incurred by the Adviser on behalf of the
Corporation and payable pursuant to this Section 2 shall be reimbursed no less
than monthly to the Adviser. The Adviser shall prepare a statement documenting
the expenses of the Corporation and the calculation of the reimbursement and
shall deliver such statement to the Corporation prior to full reimbursement.

 

3. Compensation of the Adviser.

The Corporation agrees to pay, and the Adviser agrees to accept, as compensation
for the services provided by the Adviser herein, a base management fee (the
“Base Management Fee”) and an incentive fee (the “Incentive Fee”) as hereinafter
set forth. Any of the fees payable to the Adviser under this Agreement for any
partial month or calendar quarter shall be appropriately prorated. The Adviser
may agree to temporarily or permanently waive, in whole or in part, the Base
Management Fee and/or the Incentive Fee. See Appendix A for examples of how
these fees are calculated. Prior to the payment of any fee to the Adviser, the
Corporation shall obtain written instructions from the Adviser with respect to
any waiver or deferral of any portion of such fees. Any portion of a deferred
fee payable to the Adviser and not paid over to the Adviser with respect to any
month, calendar quarter or year shall be deferred without interest and may be
paid over in any such other month prior to the termination of this Agreement, as
the Adviser may determine upon written notice to the Corporation.

(a)    Base Management Fee. The Base Management Fee shall be calculated at an
annual rate of 1.5% of the Corporation’s average weekly gross assets. The Base
Management Fee shall be payable quarterly in arrears, and shall be calculated
based on the average weekly value of the Corporation’s gross assets during the
most recently completed calendar quarter. All or any part of the Base Management
Fee not taken as to any quarter shall be deferred without interest and may be
taken in such other quarter as the Adviser shall determine.

(b)    Incentive Fee. The Incentive Fee shall consist of two parts, as follows:

(i)    The first part of the Incentive Fee, referred to as the “Subordinated
Incentive Fee on Income,” shall be calculated and payable quarterly in arrears
based on the Corporation’s “Pre-Incentive Fee Net Investment Income” for the
immediately preceding quarter. The payment of the Subordinated Incentive Fee on
Income shall be subject to a quarterly hurdle rate, expressed as a rate of
return on Adjusted Capital (as defined below) at the beginning of the most
recently completed calendar quarter, of 1.75% (7.0% annualized) (the “Hurdle
Rate”), subject to a “catch up” feature (as described below).

 

6



--------------------------------------------------------------------------------

For this purpose, “Pre-Incentive Fee Net Investment Income” means interest
income, dividend income and any other income (including any other fees, other
than fees for providing managerial assistance, such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Corporation
receives from portfolio companies) accrued during the calendar quarter, minus
the Corporation’s operating expenses for the quarter (including the Base
Management Fee, expenses payable under this Agreement and any interest expense
and dividends paid on any issued and outstanding preferred shares, but excluding
the Incentive Fee). Pre-Incentive Fee Net Investment Income includes, in the
case of investments with a deferred interest feature (such as original issue
discount debt instruments with payment-in-kind interest and zero coupon
securities), accrued income that the Corporation has not yet received in cash.
Pre-Incentive Fee Net Investment Income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation.

For purposes of this fee, “Adjusted Capital” shall mean cumulative gross
proceeds generated from sales of the Corporation’s Common Stock (including
proceeds from the Corporation’s distribution reinvestment plan) reduced for
distributions from non-liquidating dispositions of the Corporation’s investments
paid to stockholders and amounts paid for share repurchases pursuant to the
Corporation’s share repurchase program.

The calculation of the Subordinated Incentive Fee on Income for each quarter is
as follows:

(A)    No Subordinated Incentive Fee on Income shall be payable to the Adviser
in any calendar quarter in which the Corporation’s Pre-Incentive Fee Net
Investment Income does not exceed the Hurdle Rate;

(B)    100% of the Corporation’s Pre-Incentive Fee Net Investment Income, if
any, that exceeds the Hurdle Rate but is less than or equal to 2.1875% in any
calendar quarter (8.75% annualized) shall be payable to the Adviser. This
portion of the Corporation’s Subordinated Incentive Fee on Income is referred to
as the “catch up” and is intended to provide the Adviser with an incentive fee
of 20.0% on all of the Corporation’s Pre-Incentive Fee Net Investment Income
when the Corporation’s Pre-Incentive Fee Net Investment Income reaches 2.1875%
(8.75% annualized) in any calendar quarter; and

(C)    For any quarter in which the Corporation’s Pre-Incentive Fee Net
Investment Income exceeds 2.1875% (8.75% annualized), the Subordinated Incentive
Fee on Income shall equal 20.0% of the amount of the Corporation’s Pre-Incentive
Fee Net Investment Income, as the Hurdle Rate and catch-up will have been
achieved.

(ii)    The second part of the Incentive Fee, referred to as the “Incentive Fee
on Capital Gains,” shall be an incentive fee on capital gains earned on
liquidated investments from the portfolio and payable in arrears as of the end
of each calendar year (or upon termination of this Agreement). This fee shall
equal 20.0% of the Corporation’s

 

7



--------------------------------------------------------------------------------

incentive fee capital gains, which shall equal the Corporation’s realized
capital gains on a cumulative basis from inception, calculated as of the end of
the applicable period, computed net of all realized capital losses and
unrealized capital depreciation on a cumulative basis, less the aggregate amount
of any previously paid capital gain incentive fees.

 

4. Covenants of the Adviser.

(a)    Adviser Status. The Adviser is registered as an investment adviser under
the Advisers Act and covenants that it will maintain such registration. The
Adviser agrees that its activities will at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments.

The following provisions in this Section 4 shall apply for only so long as the
shares of Common Stock are not listed on a national securities exchange.

(b)    Reports to Stockholders. The Adviser shall prepare or shall cause to be
prepared and distributed to stockholders during each year the following reports
of the Corporation (either included in a periodic report filed with the SEC or
distributed in a separate report):

(i)    Quarterly Reports. Within sixty (60) days of the end of each calendar
quarter, a report containing the same financial information contained in the
Corporation’s Quarterly Report on Form 10-Q filed by the Corporation under the
Securities Exchange Act of 1934, as amended.

(ii)    Annual Report. Within one hundred and twenty (120) days after the end of
the Corporation’s fiscal year, an annual report containing:

(A)    A balance sheet as of the end of each fiscal year and statements of
income, equity, and cash flow, for the year then ended, all of which shall be
prepared in accordance with generally accepted accounting principles and
accompanied by an auditor’s report containing an opinion of an independent
certified public accountant;

(B)    A report of the activities of the Corporation during the period covered
by the report;

(C)    Where forecasts have been provided to the Corporation’s stockholders, a
table comparing the forecasts previously provided with the actual results during
the period covered by the report; and

(D)    A report setting forth distributions by the Corporation for the period
covered thereby and separately identifying distributions from (i) cash flow from
operations during the period; (ii) cash flow from operations during a prior
period which have been held as reserves; and (iii) proceeds from disposition of
the Corporation’s assets.

 

8



--------------------------------------------------------------------------------

(iii)    Previous Reimbursement Reports. The Adviser shall prepare or shall
cause to be prepared a report, prepared in accordance with the American
Institute of Certified Public Accountants United States Auditing Standards
relating to special reports, and distributed to stockholders not less than
annually, containing an itemized list of the costs reimbursed to the Adviser
pursuant to Section 2(c) for the previous fiscal year. The special report shall
at a minimum provide:

(A)    A review of the time allocations of individual employees, the costs of
whose services were reimbursed; and

(B)    A review of the specific nature of the work performed by each such
employee.

(iv)    Proposed Reimbursement Reports. The Adviser shall prepare or shall cause
to be prepared a report containing an itemized estimate of all proposed expenses
for which it shall receive reimbursements pursuant to Section 2(c) of this
Agreement for the next fiscal year, together with a breakdown by year of such
expenses reimbursed in each of the last five public programs formed by the
Adviser.

(c)    Reports to Administrators. The Adviser shall, upon written request of any
Administrator, submit any of the reports and statements to be prepared and
distributed by it pursuant to this Section 4 to such Administrator.

(d)    Reserves. In performing its duties hereunder, the Adviser shall cause the
Corporation to provide for adequate reserves for normal replacements and
contingencies (but not for payment of fees payable to the Adviser hereunder) by
causing the Corporation to retain a reasonable percentage of proceeds from
offerings and revenues.

(e)    Recommendations Regarding Reviews. From time to time and not less than
quarterly, the Adviser must review the Corporation’s accounts to determine
whether cash distributions are appropriate. The Corporation may, subject to
authorization by the Board, distribute pro rata to the stockholders funds
received by the Corporation which the Adviser deems unnecessary to retain in the
Corporation.

(f)    Temporary Investments. The Adviser shall, in its sole discretion,
temporarily place proceeds from offerings by the Corporation into short term,
highly liquid investments which, in its reasonable judgment, afford appropriate
safety of principal during such time as it is determining the composition and
allocation of the portfolio of the Corporation and the nature, timing and
implementation of any changes thereto pursuant to Section 1(b); provided
however, that the Adviser shall be under no fiduciary obligation to select any
such short-term, highly liquid investment based solely on any yield or return of
such investment. The Adviser shall cause any proceeds of the offering of the
Corporation’s securities not committed for investment within the later of two
(2) years from the initial date of effectiveness of the Registration Statement
or one year from termination of the offering, unless a longer period is
permitted by the applicable Administrator, to be paid as a distribution to the
stockholders of the Corporation as a return of capital without deduction of
Front End Fees (as defined below).

 

9



--------------------------------------------------------------------------------

5. Brokerage Commissions, Limitations on Front End Fees.

(a)    Brokerage Commissions. The Adviser is hereby authorized, to the fullest
extent now or hereafter permitted by law, to cause the Corporation to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Corporation’s portfolio, and is
consistent with the Adviser’s duty to seek the best execution on behalf of the
Corporation.

The following provisions in this Section 5 shall apply for only so long as the
shares of Common Stock are not listed on a national securities exchange.

(b)    Limitations. Notwithstanding anything herein to the contrary:

(i)    All fees and expenses paid by any party for any services rendered to
organize the Corporation and to acquire assets for the Corporation (“Front End
Fees”) shall be reasonable and shall not exceed 15% of the gross offering
proceeds, regardless of the source of payment. Any reimbursement to the Adviser
or any other person for deferred organizational and offering costs, including
any interest thereon, if any, will be included within this 15% limitation.

(ii)    The Adviser shall commit at least eighty-two percent (82%) of the gross
offering proceeds towards the investment or reinvestment of assets and reserves
as set forth in Section 4(d) above on behalf of the Corporation. The remaining
proceeds may be used to pay Front End Fees.

 

6. Other Activities of the Adviser.

The services provided by the Adviser to the Corporation are not exclusive, and
the Adviser may engage in any other business or render similar or different
services to others including, without limitation, the direct or indirect
sponsorship or management of other investment based accounts or commingled pools
of capital, however structured, having investment objectives similar to those of
the Corporation, so long as its services to the Corporation hereunder are not
impaired thereby, and nothing in this Agreement shall limit or restrict the
right of any manager, partner, member (including its members and the owners of
its members), officer or employee of the Adviser to engage in any other business
or to devote his or her time and attention in part to any other business,
whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Corporation’s
portfolio companies, subject to applicable law). The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors,

 

10



--------------------------------------------------------------------------------

officers, employees and stockholders of the Corporation are or may become
interested in the Adviser and its affiliates, as directors, officers, employees,
partners, stockholders, members, managers or otherwise, and that the Adviser and
directors, officers, employees, partners, stockholders, members and managers of
the Adviser and its affiliates are or may become similarly interested in the
Corporation as stockholders or otherwise.

 

7. Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Corporation and
acts as such in any business of the Corporation, then such manager, partner,
member, officer and/or employee of the Adviser shall be deemed to be acting in
such capacity solely for the Corporation, and not as a manager, partner, member,
officer or employee of the Adviser or under the control or direction of the
Adviser, even if paid by the Adviser.

 

8. Indemnification; Limitation of Liability.

(a)    Indemnification. The Adviser and any Sub-Adviser (and their officers,
managers, partners, members (and their members, including the owners of their
members), agents, employees, controlling persons (as defined in the Investment
Company Act) and any other person or entity affiliated with, or acting on behalf
of the Adviser or Sub-Adviser) (each an “Indemnified Party” and, collectively,
the “Indemnified Parties”), shall not be liable to the Corporation for any
action taken or omitted to be taken by any such Indemnified Party in connection
with the performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Corporation (except to the extent
specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Corporation shall indemnify, defend and protect the Indemnified Parties
(each of whom shall be deemed a third party beneficiary hereof) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
(“Losses”) incurred by the Indemnified Parties in or by reason of any pending,
threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Indemnified Parties’ duties or obligations under this Agreement, any
Sub-Advisory Agreement, or otherwise as an investment adviser of the
Corporation, to the extent such Losses are not fully reimbursed by insurance,
and to the extent that such indemnification would not be inconsistent with the
laws of the State of Maryland, the Investment Company Act or other applicable
law, the Articles or the provisions of Section II.G of the Omnibus Guidelines
published by the North American Securities Administrators Association on
March 29, 1992, as it may be amended from time to time. In addition,
notwithstanding any of the foregoing to the contrary, the provisions of this
Section 8 shall not be construed so as to provide for the indemnification of any
Indemnified Party for any liability (including liability under federal
securities laws which, under certain circumstances, impose liability even on
persons that act in good faith), to the extent (but only to the extent) that
such indemnification would be in violation of applicable law, but shall be
construed so as to effectuate the provisions of this Section 8 to the fullest
extent permitted by law.

 

11



--------------------------------------------------------------------------------

The following provisions in this Section 8 shall apply for only so long as the
shares of Common Stock are not listed on a national securities exchange.

(b)    Limitations on Indemnification. Notwithstanding Section 8(a) to the
contrary, the Corporation shall not provide for indemnification of the
Indemnified Parties for any Loss suffered by the Indemnified Parties, nor shall
the Corporation provide that any of the Indemnified Parties be held harmless for
any Loss suffered by the Corporation, unless all of the following conditions are
met:

(i)    the Indemnified Party has determined, in good faith, that the course of
conduct which caused the Loss was in the best interests of the Corporation;

(ii)    the Indemnified Party was acting on behalf of or performing services for
the Corporation;

(iii)    such Loss was not the result of negligence or misconduct by the
Indemnified Party; and

(iv)    such indemnification or agreement to hold harmless is recoverable only
out of the Corporation’s net assets and not from stockholders.

Furthermore, the Indemnified Party shall not be indemnified for any Losses
arising from or out of an alleged violation of federal or state securities laws
unless one or more of the following conditions are met:

(i)    there has been a successful adjudication on the merits of each count
involving alleged securities law violations;

(ii)    such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction; or

(iii)    a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and related costs should be made, and the court of law considering the request
for indemnification has been advised of the position of the SEC and the
published position of any state securities regulatory authority in which
securities of the Corporation were offered or sold as to indemnification for
violations of securities laws.

(c)    Advancement of Funds. The Corporation shall be permitted to advance funds
to the Indemnified Party for legal expenses and other costs incurred as a result
of any legal action for which indemnification is being sought and will do so if:

(i)    the proceeding relates to acts or omissions with respect to the
performance of duties or services on behalf of the Corporation;

(ii)    the Indemnified Party provides the Corporation with written affirmation
of his or her good faith belief that the standard of conduct necessary for
indemnification by the Corporation has been met;

 

12



--------------------------------------------------------------------------------

(iii)    the legal proceeding was initiated by a third party who is not a
stockholder or, if by a stockholder of the Corporation acting in his or her
capacity as such, a court of competent jurisdiction approves such advancement;
and

(iv)    the Indemnified Party provides the Corporation with a written agreement
to repay the amount paid or reimbursed by the Corporation, together with the
applicable legal rate of interest thereon, in cases in which such Indemnified
Party is found not to be entitled to indemnification.

 

9. Duration and Termination of Agreement.

(a)    Term. This Agreement shall remain in effect for two (2) years commencing
on the date hereof, and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by (i) the vote of the Board, or by the vote of a majority of the
outstanding voting securities of the Corporation and (ii) the vote of a majority
of the Corporation’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

(b)    Termination. This Agreement may be terminated at any time, without the
payment of any penalty, upon sixty (60) days’ written notice (i) by the
Corporation to the Adviser, (x) upon the vote of a majority of the outstanding
voting securities of the Corporation (within the meaning of Section 2(a)(42) of
the Investment Company Act), or (y) by the vote of the Board, or (ii) by the
Adviser to the Corporation. This Agreement shall automatically terminate in the
event of its “assignment” (as such term is defined for purposes of
Section 15(a)(4) of the Investment Company Act). The provisions of Section 8 of
this Agreement shall remain in full force and effect, and the Adviser shall
remain entitled to the benefits thereof, notwithstanding any termination of this
Agreement.

(c)    Payments to and Duties of Adviser Upon Termination.

(i)    After the termination of this Agreement, the Adviser shall not be
entitled to compensation or reimbursement for further services provided
hereunder, except that it shall be entitled to receive from the Corporation
within thirty (30) days after the effective date of such termination all unpaid
reimbursements and all earned but unpaid fees payable to the Adviser prior to
termination of this Agreement.

(ii)    The Adviser shall promptly upon termination:

(A)    Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(B)    Deliver to the Board all assets and documents of the Corporation then in
custody of the Adviser; and

 

13



--------------------------------------------------------------------------------

(C)    Cooperate with the Corporation to provide an orderly management
transition.

The following provisions in this Section 9 shall apply for only so long as the
shares of Common Stock are not listed on a national securities exchange.

(d)    Other Matters. Without the approval of holders of a majority of the
shares of Common Stock entitled to vote on the matter, the Adviser shall not:
(i) amend this Agreement except for amendments that do not adversely affect the
interests of the stockholders; (ii) voluntarily withdraw as the Adviser unless
such withdrawal would not affect the tax status of the Corporation and would not
materially adversely affect the stockholders; (iii) appoint a new Adviser;
(iv) sell all or substantially all of the Corporation’s assets other than in the
ordinary course of the Corporation’s business; or (v) cause the merger or other
reorganization of the Corporation. In the event that the Adviser should withdraw
pursuant to (ii) above, the withdrawing Adviser shall pay all expenses incurred
as a result of its withdrawal. The Corporation may terminate the Adviser’s
interest in the Corporation’s revenues, expenses, income, losses, distributions
and capital by payment of an amount equal to the then present fair market value
of the terminated Adviser’s interest, determined by agreement of the terminated
Adviser and the Corporation. If the Corporation and the Adviser cannot agree
upon such amount, then such amount will be determined in accordance with the
then current rules of the American Arbitration Association. The expenses of such
arbitration shall be borne equally by the terminated Adviser and the
Corporation. The method of payment to the terminated Adviser must be fair and
must protect the solvency and liquidity of the Corporation.

 

10. Conflicts of Interests and Prohibited Activities.

The following provisions in this Section 10 shall apply for only so long as the
Common Stock of the Corporation are not listed on a national securities
exchange.

(a)    No Exclusive Agreement. The Adviser is not hereby granted or entitled to
an exclusive right to sell or exclusive employment to sell assets for the
Corporation.

(b)    Rebates, Kickbacks and Reciprocal Arrangements.

The Adviser agrees that it shall not (A) receive or accept any rebate, give-up
or similar arrangement that is prohibited under applicable federal or state
securities laws, (B) participate in any reciprocal business arrangement that
would circumvent provisions of applicable federal or state securities laws
governing conflicts of interest or investment restrictions, or (C) enter into
any agreement, arrangement or understanding that would circumvent the
restrictions against dealing with affiliates or promoters under applicable
federal or state securities laws.

The Adviser agrees that it shall not directly or indirectly pay or award any
fees or commissions or other compensation to any person or entity engaged to
sell the Corporation’s Common Stock or give investment advice to a potential
stockholder; provided, however, that this subsection shall not prohibit the
payment to a registered broker-dealer or other properly licensed agent of sales
commissions for selling or distributing the Corporation’s Common Stock.

 

14



--------------------------------------------------------------------------------

(c)    Commingling. The Adviser covenants that it shall not permit or cause to
be permitted the Corporation’s funds to be commingled with the funds of any
other entity. Nothing in this Section 10(c) shall prohibit the Adviser from
establishing a master fiduciary account pursuant to which separate sub-trust
accounts are established for the benefit of affiliated programs, provided that
the Corporation’s funds are protected from the claims of other programs and
creditors of such programs.

 

11. Proxy Voting.

The Adviser will exercise voting rights on any assets held in the portfolio
securities of portfolio companies. The Adviser is obligated to furnish to the
Corporation, in a timely manner, a record of all proxies voted in such form and
format that complies with applicable federal statutes and regulations.

 

12. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

13. Amendments.

This Agreement may be amended in writing by mutual consent of the parties
hereto, subject to the provisions of the Investment Company Act and the
Articles.

 

14. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Corporation is regulated
as a BDC under the Investment Company Act, this Agreement shall also be
construed in accordance with the applicable provisions of the Investment Company
Act. In such case, to the extent the applicable laws of the State of New York,
or any of the provisions herein, conflict with the provisions of the Investment
Company Act, the latter shall control.

 

15. Severability.

If any provision of this Agreement shall be declared illegal, invalid or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

16. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

 

15



--------------------------------------------------------------------------------

17. Third Party Beneficiaries.

Except for any Sub-Adviser (with respect to Section 8) and any Indemnified
Party, such Sub-Adviser and the Indemnified Parties each being an intended
beneficiary of this Agreement, this Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein express or implied
shall give or be construed to give to any person, other than the parties hereto
and such assigns, any legal or equitable rights hereunder.

 

18. Survival.

The provisions of Sections 8, 9(b), 9(c), 14, 17 and this Section 18 shall
survive termination of this Agreement.

 

19. Insurance.

Subject to the requirements of Rule 17d-1(d)(7) under the Investment Company
Act, the Corporation shall acquire and maintain a directors and officers
liability insurance policy or similar insurance policy, which may name the
Adviser and any Sub-Adviser each as an additional insured party (each an
“Additional Insured Party” and collectively the “Additional Insured Parties”).
Such insurance policy shall include reasonable coverage from a reputable
insurer. The Corporation shall make all premium payments required to maintain
such policy in full force and effect; provided, however, each Additional Insured
Party, if any, shall pay to the Corporation, in advance of the due date of such
premium, its allocated share of the premium. Irrespective of whether the Adviser
and any Sub-Adviser is a named Additional Insured Party on such policy, the
Corporation shall provide the Adviser and any Sub-Adviser with written notice
upon receipt of any notice of: (a) any default under such policy; (b) any
pending or threatened termination, cancellation or non-renewal of such policy or
(c) any coverage limitation or reduction with respect to such policy. The
foregoing provisions of this Section 19 notwithstanding, the Corporation shall
not be required to acquire or maintain any insurance policy to the extent that
the same is not available upon commercially reasonable pricing terms or at all,
as determined in good faith by the required majority (as defined in
Section 57(o) of the Investment Company Act) of the Board.

 

20. Brand Usage.

The Adviser conducts its investment advisory business under, and owns all rights
to, the trademark “FS/KKR Advisor” and the “FS/KKR Advisor” design
(collectively, the “Brand”). In connection with the Corporation’s (a) public
filings; (b) requests for information from state and federal regulators;
(c) offering materials and advertising materials; and (d) investor
communications, the Corporation may state in such materials that investment
advisory services are being provided by the Adviser to the Corporation under the
terms of this Agreement. The Adviser hereby grants a non-exclusive,
non-transferable, non-sublicensable and royalty-free license (the “License”) to
the Corporation for the use of the Brand solely as permitted in the foregoing
sentence. Prior to using the Brand in any manner, the Corporation shall submit
all proposed uses to the Adviser for prior written approval solely to the extent
the Corporation’s use of the Brand or any combination or derivation thereof has
materially changed from the Corporation’s use of the Brand previously approved
by the Adviser. The Adviser reserves the right to terminate the License
immediately upon written notice for any reason, including if the

 

16



--------------------------------------------------------------------------------

usage is not in compliance with its standards and policies. Notwithstanding the
foregoing, the term of the License granted under this Section 20 shall be for
the term of this Agreement only, including renewals and extensions, and the
right to use the Brand as provided herein shall terminate immediately upon the
termination of this Agreement. The Corporation agrees that the Adviser is the
sole owner of the Brand, and any and all goodwill in the Brand arising from the
Corporation’s use shall inure solely to the benefit of the Adviser. Without
limiting the foregoing, the License shall have no effect on the Corporation’s
ownership rights of the works within which the Brand shall be used.

[Remainder of page left intentionally blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

FS INVESTMENT CORPORATION II By:  

/s/ Stephen Sypherd

  Name:   Stephen Sypherd   Title:   General Counsel and Secretary FS/KKR
ADVISOR, LLC By:  

/s/ Stephen Sypherd

  Name:   Stephen Sypherd   Title:   General Counsel and Secretary

 

[Signature Page to Investment Advisory and Administrative Services Agreement]



--------------------------------------------------------------------------------

Appendix A

NOTE: All percentages herein refer to Adjusted Capital.

Example 1: Subordinated Incentive Fee on Income for Each Calendar Quarter*

Scenario 1

Assumptions

Investment income (including interest, dividends, fees, etc.) = 1.25%

Hurdle Rate(1) = 1.75%

Base Management Fee(2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 0.675%

Pre-Incentive Fee Net Investment Income does not exceed the Hurdle Rate,
therefore there is no Subordinated Incentive Fee on Income payable.

Scenario 2

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.675%

Hurdle Rate(1) = 1.75%

Base Management Fee(2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 2.1%

Subordinated Incentive Fee on Income = 100% × Pre-Incentive Fee Net Investment
Income (subject to “catch-up”)(4)

= 100% x (2.1% – 1.75%)

= 0.35%

Pre-Incentive Fee Net Investment Income exceeds the Hurdle Rate, but does not
fully satisfy the “catch-up” provision, therefore the Subordinated Incentive Fee
on Income is 0.35%.

Scenario 3

Assumptions

Investment income (including interest, dividends, fees, etc.) = 3.5%

Hurdle Rate(1) = 1.75%

Base Management Fee(2) = 0.375%

 

A-1



--------------------------------------------------------------------------------

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 2.925%

Catch up = 100% × Pre-Incentive Fee Net Investment Income (subject to
“catch-up”)(4)

Subordinated Incentive Fee on Income = 100% × “catch-up” + (20.0% ×
(Pre-Incentive Fee Net Investment Income – 2.1875%))

 

  Catch-up  = 2.1875% –1.75%

        = 0.4375%

Subordinated Incentive Fee on Income = (100% × 0.4375%) + (20.0% × (2.925% –
2.1875%))

= 0.4375% + (20.0% × 0.7375%)

= 0.4375% + 0.1475%

= 0.585%

Pre-Incentive Fee Net Investment Income exceeds the Hurdle Rate and fully
satisfies the “catch-up” provision, therefore the Subordinated Incentive Fee on
Income is 0.585%.

 

 

(1) Represents 7.0% annualized Hurdle Rate.

(2) Represents 1.5% annualized Base Management Fee on average weekly gross
assets. Examples assume assets are equal to Adjusted Capital.

(3) Excludes organizational and offering costs.

(4) The “catch-up” provision is intended to provide the Adviser with an
Incentive Fee of 20.0% on all Pre-Incentive Fee Net Investment Income when the
Corporation’s net investment income exceeds 2.1875% in any calendar quarter.

Example 2: Incentive Fee on Capital Gains*

Scenario 1:

Assumptions

Year 1: $20 million investment made in Company A (“Investment A”), and
$30 million investment made in Company B (“Investment B”)

Year 2: Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million

Year 3: FMV of Investment B determined to be $25 million

Year 4: Investment B sold for $31 million

 

A-2



--------------------------------------------------------------------------------

The Incentive Fee on Capital Gains would be:

Year 1: None

Year 2: Incentive Fee on Capital Gains of $6 million ($30 million realized
capital gains on sale of Investment A multiplied by 20.0%)

Year 3: None, because $5 million (20.0% multiplied by ($30 million cumulative
capital gains less $5 million cumulative capital depreciation)) less $6 million
(previous capital gain incentive fee paid to the Adviser in Year 2) is less than
$0

Year 4: Incentive Fee on Capital Gains of $200,000, because $6.2 million
($31 million cumulative realized capital gains multiplied by 20.0%) less
$6 million (previous capital gain incentive fee paid to the Adviser in Year 2)
is $200,000

Scenario 2

Assumptions

Year 1: $20 million investment made in Company A (“Investment A”), $30 million
investment made in Company B (“Investment B”) and $25 million investment made in
Company C (“Investment C”)

Year 2: Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million

Year 3: FMV of Investment B determined to be $27 million and Investment C sold
for $30 million

Year 4: FMV of Investment B determined to be $35 million

Year 5: Investment B sold for $20 million

The Incentive Fee on Capital Gains, if any, would be:

Year 1: None

Year 2: $5 million Incentive Fee on Capital Gains, because 20.0% multiplied by
$25 million ($30 million realized capital gains on Investment A less unrealized
capital depreciation on Investment B) is $5 million

Year 3: $1.4 million Incentive Fee on Capital Gains, because $6.4 million (20.0%
multiplied by $32 million ($35 million cumulative realized capital gains less
$3 million unrealized capital depreciation)) less $5 million capital gain
incentive fee paid to the Adviser in Year 2 is $1.4 million

Year 4: None

 

A-3



--------------------------------------------------------------------------------

Year 5: None, because $5 million (20.0% multiplied by $25 million (cumulative
realized capital gains of $35 million less realized capital losses of $10
million)) less $6.4 million cumulative capital gain incentive fee paid to the
Adviser in Year 2 and Year 3 is less than $0

 

* The returns shown are for illustrative purposes only. No Subordinated
Incentive Fee on Income is payable to the Adviser in any calendar quarter in
which the Corporation’s Pre-Incentive Fee Net Investment Income does not exceed
the Hurdle Rate. Positive returns are shown to demonstrate the fee structure and
there is no guarantee that positive returns will be realized. Actual returns may
vary from those shown in the examples above.

 

A-4